—Orders, Family Court, Bronx County (George Jurow, J.), entered on or about January 3, 1997, which, inter alia, terminated appellant-father’s parental rights, unanimously affirmed, without costs.
Contrary to appellant-father’s claim, the record does not establish that any objection was ever made to conducting this neglect proceeding in the absence of the father, who was incarcerated in a Federal prison. Accordingly, he waived his right to be present at the hearing (see, Matter of Abdul Kaheem Unique Mohammed Jewel Cameron C., 200 AD2d 356, 357). In any event, the father participated in the hearing through counsel and by telephone (see, Matter of James Carton K., 245 AD2d 374, lv denied 91 NY2d 809).
Inasmuch as petitioner established that the father had not communicated with the agency or the children in the six-month period prior to the filing of the petition, and had not offered mitigating circumstances to the contrary, the court properly made a finding of neglect (see, Matter of Anthony M., 195 AD2d 315). The father’s incarceration did not excuse such failure to communicate (see, Matter of Tikisha Aisha L., 253 AD2d 709), and his lack of knowledge that his children had been transferred to a new agency is no excuse since he failed to communicate with the first agency. We have considered and rejected appellant’s remaining claims. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Saxe, JJ.